UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE FISCAL YEAR ENDED MARCH 31, 2010 Commission File Number:333-15197 MEDISTAFF CORPORATION (Exact name of registrant as specified in its charter) NEVADA 80-0159248 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1780 West 9000 South Suite 218 West Jordan, Utah 84088-6501 (Address of principal executive offices, including zip code) (801) 230-4761 (Registrant's telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Common Stock, $0.001 par value per share Title of class Name of each exchange on which registered Common Stock. $0.001 par value per share None Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in 405 of the Securities Act.Yes o Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes x No o 1 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).The registrant is not yet part of the Interactive Data reporting system. Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes x No o As of June 23, 2010, no market price existed for voting and non-voting common equity held by non-affiliates of the registrant. As of June 23, 2010, the Registrant had outstanding 5,429,016 shares of Common Stock with a par value of $0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE The following documents (or portions thereof) are incorporated herein by reference:None 2 INDEX MEDISTAFF CORPORATION PAGE NO PARTI ITEM1. BUSINESS 4 ITEM1A. RISK FACTORS 6 ITEM 1B. UNRESOLVED STAFF COMMENTS 6 ITEM2. PROPERTIES 6 ITEM3. LEGAL PROCEEDINGS 7 ITEM 4. REMOVED AND RESERVED 7 PARTII ITEM5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 7 ITEM6. SELECTED FINANCIAL DATA 8 ITEM7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 10 ITEM9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 11 ITEM9A. CONTROLS AND PROCEDURES 11 ITEM9B. OTHER INFORMATION 12 PARTIII ITEM10. DIRECTORS AND EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 12 ITEM11. EXECUTIVE COMPENSATION 13 ITEM12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 14 ITEM13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 14 ITEM14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 14 PARTIV ITEM15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 15 SIGNATURES 16 3 PART I. Cautionary Note This Annual Report on Form10-K contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934, which are subject to a number of risks and uncertainties. All statements that are not historical facts are forward-looking statements, including statements about our business strategy, the effect of Generally Accepted Accounting Principles ("GAAP") pronouncements, uncertainty regarding our future operating results and our profitability, anticipated sources of funds and all plans, objectives, expectations and intentions and the statements regarding future potential revenue, gross margins and our prospects for fiscal 2010. These statements appear in a number of places and can be identified by the use of forward-looking terminology such as "may," "will," "should," "expect," "plan," "anticipate," "believe," "estimate," "predict," "future," "intend," or "certain" or the negative of these terms or other variations or comparable terminology, or by discussions of strategy. Actual results may vary materially from those in such forward-looking statements as a result of various factors that are identified in "Item7—Management's Discussion and Analysis of Financial Condition and Results of Operations," elsewhere in this document. No assurance can be given that the risk factors described in this Annual Report on Form10-K are all of the factors that could cause actual results to vary materially from the forward-looking statements. All forward-looking statements speak only as of the date of this Annual Report on Form10-K. Readers should not place undue reliance on these forward-looking statements and are cautioned that any such forward-looking statements are not guarantees of future performance. We assume no obligation to update any forward-looking statements. References in this Annual Report on Form10-K to (i)the "Company," the "Registrant," "MediStaff”"we," "our”, and "us" refer to MediStaff Corporation. Investors and security holders may obtain a free copy of the Annual Report on Form10-K and other documents filed by MediStaff with the Securities and Exchange Commission ("SEC") at the SEC's website at http://www.sec.gov. Free copies of the Annual Report on Form10-K and other documents filed by MediStaff with the SEC may also be obtained from MediStaff Corporation by directing a request to:Dale Byers, President and Chief Executive Officer, 1780 West 9000 South, Suite 218, West Jordan, UT 84088-6501. ITEM 1 BUSINESS General MediStaff Corporation was incorporated in the State of Nevada on March 13, 2008 with our office located at 1780 West 9000 South, Suite 218, West Jordan, Utah 84088-6501. Our telephone number is (801) 230-4761. Our facsimile number is (772) 226-5557. 4 Company History MediStaff is a development stage medical staffing company. We have never declared bankruptcy, we have never been in receivership, and we have never been involved in any legal action or proceedings. Since becoming incorporated, MediStaff has not made any significant purchase or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations.MediStaff has no subsidiaries.Our fiscal year end is March 31st.We have no revenues, have achieved only losses since inception, have no operations, and have been issued a going concern opinion from our auditors. Business Development To date, our business activities have been limited to organizational matters, the preparation and filing of our registration statement, maintaining our reporting requirements, and research of potential healthcare organizations within the State of Utah who would benefit from our personnel staffing services. These organizations consist of three general groups that our management plans to target: · Hospitals and teaching facilities, · Clinics and nursing homes, and · Organizations, such as corporations or schools. Compliance with Government Regulation We are not aware of any direct governmental regulation; however, the healthcare professionals we plan to represent will be required to be adequately licensed and certified under applicable state laws.While we plan to take reasonable steps to ensure the validity and adequacy of licenses and certifications held by each individual, such licensure and certification will not be the sole responsibility of MediStaff. Plan of Operation Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital. This is because we have not generated any revenues and no revenues are anticipated until we begin operating activities. Accordingly, we must raise proceeds from sources other than operations in order to continue as a going concern.Our only source for cash at this time is investments by others in the Company’s common stock. As of March 31, 2010 we have sold approximately 154,000 common shares through our registered offering as filed on Form S-1, May 27, 2008 (deemed effective June 10, 2008). Investors must be aware that as of the date of this report there is no market for our common stock.The Company cannot provide any guarantee or assurance a market will ever develop for the common stock.If a market is not developed the result would be a complete loss of any investment made into the Company. 5 Management believes it has enough cash on hand to maintain its status as a reporting Company for the next three months.As such the Company must raise proceeds within the next three months in order to continue as a going concern and maintain its status as a reporting company for the next twelve months.If the Company is unable to secure additional proceeds within this timeframe the business would likely fail and an investment made into the Company by an investor would be lost in it is entirety. Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. MediStaff was incorporated in the State of Nevada on March 13, 2008 and has not conducted any revenue generating operations to date. MediStaff has raised a total of approximately $15,400 from the sale of its common stock to unrelated parties.As of March 31, 2010, we had a balance (less outstanding checks) of $3,366 in cash with liabilities of $71 in accounts payable.The Company will be required to raise additional funds in order to pay the fees associated with maintaining its status as a reporting company, as defined under the Securities Act of 1934 and fund costs associated with implementing its business strategy; we estimate that this cost will be approximately $15,000. There is no assurance we will receive the required financing to continue as a going concern or raise the required proceeds to complete and implement our business strategies.We have noassurance that future financing will be available to us on acceptable terms in the future. Iffinancing is not available on satisfactory terms, we may be unable to continue,develop or expand our operations and any investment made into the Company would be lost. MediStaff has no plans to undertake product research and development during the term covered herein. There are also no plans or expectations to purchase or sell any plant and or significant equipment in the upcoming fiscal year. Employees Other than MediStaff’s Director and Executive Officer who is currently donating his time to the development of the Company, there are no employees of the Company. We have no intention to hire employees until the business has been successfully funded. Employment Agreements There are no employment agreements. ITEM 1A. RISK FACTORS Not Applicable ITEM 1B. UNRESOLVED STAFF COMMENTS Not Applicable ITEM 2 PROPERTIES MediStaff uses an administrative office located at 1780 West 9000 South, Suite 218, West Jordan, Utah 84088. Office space is currently being provided free of charge at this location by our sole Officer and Director. There are currently no proposed programs for the renovation, improvement or development of the facilities currently in use. 6 The Company’s management does not currently have policies regarding the acquisition or sale of real estate assets primarily for possible capital gain or primarily for income.The Company does not presently hold any investments or interests in real estate, investments in real estate mortgages or securities of or interests in persons primarily engaged in real estate activities. ITEM 3 LEGAL PROCEEDINGS MediStaff is not currently a party to any legal proceedings. There are no known pending legal or administrative proceedings against MediStaff. MediStaff’s agent for service of process in Nevada is:InCorp Services Inc., 3155 East Patrick Lane, Suite 1, Las Vegas, NV 89120 – Telephone (702) 866-2500 MediStaff’s Officers and Director have not been convicted in a criminal proceeding nor been permanently or temporarily enjoined, barred, suspended or otherwise limited from involvement in any type of business, securities or banking activities. Mr. Byers and Ms. Lima, the Company’s Officers and Director, have not been convicted of violating any federal or state securities or commodities law. ITEM 4 REMOVED AND RESERVED PART II ITEM 5 MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES As of date of this 10K the Company has 5,429,016 common shares issued and outstanding.We are authorized to issue 75,000,000 common shares. Sales of Unregistered Securities.On March 17, 2008, the Company issued 5,000,000 shares of common stock to its sole officer and director at $0.005 per share for total cash of $25,000. In addition, the Company issued on the same day, 275,016 shares of common stock to a consultant at $0.005 per share as prepayment for $1,375 in future services.The Company relied on Section 4(2) of the Securities Act as its exemption from registration when it issued the shares of common stock.All initial stockholders agreed to hold the shares for investment purposes only and to transfer such shares only in a registered offering or in reliance upon an exemption therefrom. Sales of Registered Securities.On various dates throughout the year ended March 31, 2010 the Company issued 154,000 shares of common stock at $.10 per share for total cash of $15,400.The stock was issued pursuant to a public offering on Form S-1 filed with the SEC on May 27, 2008. Issuer Purchases of Equity Securities.None during the Fiscal Year. Dividends.We did not declare or pay dividends during the Fiscal Year and do not anticipate declaring or paying dividends in fiscal year 2010. 7 ITEM 6 SELECTED FINANCIAL DATA Summary of Financial Data As of March 31, 2010 Revenues $ 0 Operating Expenses $ ) Earnings (Loss) $ ) Total Assets $ Liabilities $ 71 Stockholder’s Equity $ ITEM 7 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion is intended to assist in the understanding and assessment of significant changes and trends related to the results of operations and financial condition of MediStaff. This discussion and analysis should be read in conjunction with our financial statements and notes thereto included elsewhere in this Annual Report on Form10-K for the fiscal year ended March 31, 2010. Cautionary Statement This notice is intended to take advantage of the "safe harbor" provided by the Private Securities Litigation Reform Act of 1995 with respect to forward-looking statements. Except for the historical information contained herein, the matters discussed should be considered forward-looking statements and readers are cautioned not to place undue reliance on those statements. The forward-looking statements in this discussion are made based on information available as of the date hereof and are subject to a number of risks and uncertainties that could cause the Company's actual results and financial position to differ materially from those expressed or implied in the forward-looking statements and to be below the expectations of public market analysts and investors. The Company undertakes no obligation to publicly release the results of any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, except as required by applicable laws and regulations. 8 Critical Accounting Policies In June 2009, the Financial Accounting Standards Board (FASB) issued a standard that established the FASB Accounting Standards Codification ™ (ASC) and amended the hierarchy of generally accepted accounting principles (GAAP) such that the ASC became the single source of authoritative nongovernmental U.S. GAAP. The ASC did not change current U.S. GAAP, but was intended to simplify user access to all authoritative U.S. GAAP by providing all the authoritative literature related to a particular topic in one place. All previously existing accounting standard documents were superseded and all other accounting literature not included in the ASC is considered non-authoritative. New accounting standards issued subsequent to June 30, 2009 are communicated by the FASB through Accounting Standards Updates (ASUs). For the Company, the ASC was effective July 1, 2009. This standard did not have an impact on the Company’s results of operations or financial condition. However, throughout the notes to the financial statements references that were previously made to various former authoritative U.S. GAAP pronouncements have been changed to coincide with the appropriate section of the ASC. In April 2009, the FASB issued an accounting standard which provides guidance on (1) estimating the fair value of an asset or liability when the volume and level of activity for the asset or liability have significantly declined and (2) identifying transactions that are not orderly. The standard also amended certain disclosure provisions for fair value measurements and disclosures in ASC 820 to require, among other things, disclosures in interim periods of the inputs and valuation techniques used to measure fair value as well as disclosure of the hierarchy of the source of underlying fair value information on a disaggregated basis by specific major category of investment. For the Company, this standard was effective prospectively beginning April 1, 2009. The adoption of this standard did not have a material impact on the Company‘s results of operations or financial condition. In May 2009, the FASB issued a new accounting standard regarding subsequent events. This standard incorporates into authoritative accounting literature certain guidance that already existed within generally accepted auditing standards, with the requirements concerning recognition and disclosure of subsequent events remaining essentially unchanged. This guidance addresses events which occur after the balance sheet date but before the issuance of financial statements. Under the new standard, as under previous practice, an entity must record the effects of subsequent events that provide evidence about conditions that existed at the balance sheet date and must disclose but not record the effects of subsequent events which provide evidence about conditions that did not exist at the balance sheet date. This standard added no additional required disclosure relative to the date through which subsequent events have been evaluated. For the Company, this standard was effective beginning July 1, 2009. Executive Overview This past year the focus of the Company was primarily on selling common stock via the registration statement and applying for quotation of the Company’s common stock on the Over-the Counter Bulletin Board (OTCBB).As of March 31, 2010 there is no market for the Company’s common stock and there can be no assurance that a market will ever develop in the future.For the next year we plan to continue our research of potential healthcare organizations within the State of Utah who would benefit from our personnel staffing services and attempt to raise additional capital.If we are unable to raise additional capital our business will fail and any investment made would be lost in its entirety. 9 Shareholder Transaction Company issued 154,000 shares of common stock at $.10 per share for total cash of $15,400. The stock was issued pursuant to a public offering on Form S-1 filed with the SEC on May 27, 2008 · The size of the Company's Board of Directors was determined to be one; and · Mr. Byers was elected as the sole member of the Board of Directors. Fiscal Year ending March 31, 2010 Revenue.The Company has not generated any revenues.As of March 31, 2010 the only proceeds received by the Company have been approximately $9,800 through the sale of its common stock. Liquidity and Capital Resources We will require significant amounts of working capital to begin our proposed medical staffing business and to pay expenses relating to maintaining the status of a reporting company including legal, accounting and filing fees.We currently have $3,366 of cash available.We must raise additional proceeds of $15,000 over the course of the next twelve months in order to cover expenses related to maintaining our status as a reporting company (legal, auditing, and filing fees). There is no assurance we will receive the required financing to complete our business strategies.Even if we are successful in raising proceeds from the offering we have noassurance that future financing will be available to us on acceptable terms. Iffinancing is not available on satisfactory terms, we may be unable to continue,develop or expand our operations.If we are unable to accomplish raising adequate funds then any it would be likely that any investment made into the Company would be lost in its entirety. Off-Balance Sheet Arrangements None. Contractual Obligations None. ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK There currently isno market for our common stock.We do not currently hold any market risk sensitive instruments entered into for hedging transaction risks related to foreign currencies. In addition, we have not entered into any transactions with derivative financial instruments for trading purposes. ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Our financial statements appear beginning on page F-1, immediately following the signature page of this report. 10 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A CONTROLS AND PROCEDURES We carried out an evaluation, under the supervision and with the participation of management, including the Chief Executive Officer, Chief Financial Officer, Chief Accounting Officer and Director of the effectiveness of the design and operation of our "disclosure controls and procedures" (as defined under Rules13a- 15(e) and 15d-15(e) under the Securities Exchange Act of 1934 as amended). Our registration statement filed on Form S-1 became effective on May 27, 2008; as such, we are subject to the requirements under the Securities Exchange Act of 1934. This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting pursuant to temporary rules of the Securities and Exchange Commission that do not require us to provide the attestation report in this annual report. As required by Rule 13a-15 under the Securities Exchange Act of 1934, as of March 31, 2010, the end of the period covered by this annual report, our management concluded its evaluation of the effectiveness of the design and operation of our disclosure controls and procedures. Disclosure controls and procedures are controls and procedures designed to reasonably assure that information required to be disclosed in our reports filed under the Securities Exchange Act of 1934, such as this annual report, is recorded, processed, summarized and reported within the time periods prescribed by SEC rules and regulations, and to reasonably assure that such information is accumulated and communicated to our management, including our President, to allow timely decisions regarding required disclosure. Our management, including our Chief Executive Officer, does not expect that our disclosure controls and procedures will prevent all error and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system's objectives will be met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake.The design of any system of controls is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. As of the evaluation date, our Chief Executive Officer concluded that we maintain disclosure controls and procedures that are effective in providing reasonable assurance that information required to be disclosed in our reports under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods prescribed by SEC rules and regulations, and that such information is accumulated and communicated to our management, including the President, to allow timely decisions regarding required disclosure. Based on this evaluation, the Chief Executive Officer and Chief Financial Officer concluded that, as of March31, 2010 (the end of the period covered by this report) the Company’s internal control over financial reporting is materially weak due to the lack of segregation of duties. 11 This is based upon the fact that there is currently only one Officer and Director of the Company.If and when the Company begins to grow and develop its business plan the Company plans to add additional independence to its accounting methods and procedures, although at this time management has no specific plan regarding this matter. ITEM 9B OTHER INFORMATION None. PART III ITEM 10 DIRECTORS AND EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE MediStaff executive officers and director and their respective ages as of March 31, 2010 are as follows: Directors: Name of Officer Age Dale Byers 34 Executive Officers: Name of Officer Age Office Dale Byers 34 President, Chief Financial Officer Marli das Mercês Ferreira Lima 43 Corporate Secretary The term of office for each director is one year, or until the next annual meeting of the shareholders. Biographical Information Set forth below is a brief description of the background and business experience of our executive officer and director for the past year. Dale Byers, President, Member of the Board of Directors:Since 2001, Mr. Byers has purchased and successfully operated three businesses including a large child care center, a document conversion firm and a paramedical company.He purchased these companies with the intent of using his management and marketing skills to grow their revenues and profits to build value and then to sell them for an optimal gain.He sold the child care center in 2005 and the document conversion firm in 2007.Mr. Byers currently owns and operates MyParamed, a paramedical company, which he purchased in 2005. MyParamed uses a network of qualified medical professionals, phlebotomists and nurses, to perform exams across the country for a variety of purposes, including life insurance applications, wellness programs and DNA testing. 12 Mr. Byers will be able to spend up to 10 hours per week on the development of MediStaff at no cost to the Company. Marli das Mercês Ferreira Lima, Corporate Secretary: Ms. Lima currently is engaged in general administrative services.For a period of approximately fifteen years (1990-2005) Lima worked as an in Home Care Provider, assisting elderly in Brazil. MediStaff’s Officers and Director have not been involved, during the past five years, in any bankruptcy proceeding, conviction or criminal proceedings; has not been subject to any order, judgment, or decree, not subsequently reversed or suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; and has not been found by a court of competent jurisdiction, the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law. ITEM 11 EXECUTIVE COMPENSATION Summary Compensation Table Name and principal position Fiscal Year Salary Bonus Other annual compensation Restricted stock award(s) Securities underlying options/ SARs LTIP payouts All other compensation Dale Byers Director, President 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Marli Lima Secretary 0 0 0 0 0 0 0 There has been no cash payment paid to the executive officer for services rendered in all capacities to us for the period ended March 31, 2010. There has been no compensation awarded to, earned by, or paid to the executive officer by any person for services rendered in all capacities to us for the fiscal period ended March 31, 2010.No compensation is anticipated within the next six months to any officer or director of the Company. Stock Option Grants MediStaff did not grant any stock options to the executive officer during the most recent fiscal period ended March 31, 2010.MediStaff has also not granted any stock options to the executive officer of the Company. 13 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table provides the names and addresses of each person known to MediStaff to own more than 5% of the outstanding common stock as of March 31, 2010 and by the officers and director, individually and as a group. Except as otherwise indicated, all shares are owned directly. Title of class Name and address of beneficial owner Amount of beneficial ownership Percent of class Common Stock Dale Byers 1780 West 9000 South, Suite 218, West Jordan, Utah 84088 5,000,000 shares 92.1% The percent of class is based on 5,429,016 shares of common stock issued and outstanding as of March 31, 2010. ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE During the Fiscal Year, there were no material transactions between the Company and any Officers, Director or related party, none of the following parties has, since the date of incorporation, had any material interest, direct or indirect, in any transaction with us or in any presently proposed transaction that has or will materially affect us: -The sole Officer and Director; -Any person proposed as a nominee for election as a director; -Any person who beneficially owns, directly or indirectly, shares carrying more than 5% of the voting rights attached to the outstanding shares of common stock; -Any relative or spouse of any of the foregoing persons who have the same house as such person. Any future transactions between us and our Officers, Directors, and Affiliates will be on terms no less favorable to us than can be obtained from unaffiliated third parties. Such transactions with such persons will be subject to approval of our Board of Directors. ITEM 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES As of March 31, 2009 the Company has incurred auditing expenses of approximately $8,500. 14 PART IV ITEM 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a) The following documents have been filed as a part of this Annual Report on Form10-K. 1. Financial Statements Page Report of Independent Registered Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statement of Changes in Stockholders’ Equity F-4 Statements of Cash Flows F-5 Notes to the Audited Financial Statements F-6-12 2. Financial Statement Schedules. All schedules are omitted because they are not applicable or not required or because the required information is included in the Financial Statements or the Notes thereto. 3. Exhibits. The following exhibits are filed as part of, or incorporated by reference into, this Annual Report: EXHIBIT NUMBER DESCRIPTION 8 4, AS ADOPTED PURSUANT TO SECTION 15 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDISTAFF CORPORATION By: /s/DALE BYERS DALE BYERS President Chief Executive Officer Chief Financial Officer Chief Accounting Officer Director Date: June 23, 2010 16 F-1 MEDISTAFF CORPORATION (A Development Stage Enterprise) Balance Sheets March 31, ASSETS Current assets Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $
